UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6279



JOHN A. FREEMAN, II,

                                            Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; ATTORNEY GENERAL OF
THE COMMONWEALTH OF VIRGINIA; RON ANGELONE,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-8)


Submitted:   June 30, 2000             Decided:   September 12, 2000


Before MURNAGHAN* and NIEMEYER, Circuit Judges, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


John A. Freeman, II, Appellant Pro Se.



     *
       Judge Murnaghan participated in the consideration of this
case but died prior to the time the decision was filed.      The
decision is filed by a quorum of the panel pursuant to 28 U.S.C.
§ 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John A. Freeman, II, seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000) and denying reconsideration.    We

have reviewed the record and the district court’s opinions and

orders and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Freeman v. Virginia, No. CA-00-8 (W.D.

Va. Jan. 6 & 28, 2000; Feb. 22, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2